This Application is Being Examined under the Pre-AIA  First to Invent Provisions
DETAILED ACTION
Priority, Election/Restriction, & Divisional Application
This application, which discloses and claims only subject matter disclosed in parent US application No.: 12/974,365 (filed 30 June 2011; which claims the benefit of Provisional US application No.: 61/291,680, filed 31 December 2009; and issued on 12 March 2019 as US 10227695 B2 in the names of Dale R. du Bois et al. {duBois'695}), claims only subject matter directed to an invention that is independent and distinct from that claimed in US 10227695 B2 (duBois'695), and names the inventor or at least one joint inventor named in parent US application No.: 12/974,365 (issued as US 10227695 B2 {duBois'695}).
Accordingly, this application constitutes a divisional application of parent US application No.: 12/974,365 (issued as US 10227695 B2 {duBois'695}).
Information Disclosure Statement
The materials presented in the information disclosure statements (IDSs) dated 28 January 2019 and 08 July 2019 have been considered.
Decision On Appeal of the PATENT TRIAL AND APPEAL BOARD in Parent US Application No.: 12/974,365 (issued as US 10227695 B2 {duBois'695})
The Decision On Appeal of the PATENT TRIAL AND APPEAL BOARD dated 09 October 2018 in parent US application No.: 12/974,365 (issued as US 10227695 B2 {duBois'695}) and the materials associated with the Decision On Appeal have been considered.
REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1 & claims 2-7 depending therefrom and independent claim 8 & claims 9-13, depending therefrom, the prior art of record specifically neither discloses nor suggests, in combination with the other recited limitations, a method of forming a shadow ring (which has the structural limitations recited in claims 1-13 of US 10227695 B2 (duBois'695, which issued from parent US application No.: 12/974,365) for use in a deposition chamber in for the reasons presented in:
(a)	the Decision On Appeal of the PATENT TRIAL AND APPEAL BOARD dated 09 October 2018 in parent US application No.: 12/974,365 (issued as US 10227695 B2 {duBois'695}); and
(b)	the REASONS FOR ALLOWANCE dated 24 October 2018 in parent US application No.: 12/974,365 (issued as US 10227695 B2 {duBois'695}).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Mon-Fri 08:00-17:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716